DETAILED ACTION
	Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 16/233,315 filed on December 27, 2018, now U.S. Patent No. 11,046,706, which is a continuation of U.S. Application No. 15/606,749 filed on May 26, 2017, now U.S. Patent No. 10,196,402 which is a continuation of U.S. Application No. 14/260,552 filed on April 24, 2014 now U.S. Patent No. 9,670,222 which is a division of U.S. Application No. 12/969,745 filed on December 16, 2010 now U.S. Patent No. 8,765,949. 
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the European Patent Office on December 17, 2009 and May 12, 2010. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7, 10, 13, 19 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5 and 7 of prior U.S. Patent No. 11,046,706. This is a statutory double patenting rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, 9, 11, 12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,046,706 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘706 are drawn to the treatment of inflammatory and neuropathic pain comprising the administration of a compound as claimed in the instant claims.  Thus the cited claims of the instant application and the cited claims of ‘706 are drawn to the same use comprising the administration of the same compound and thus are not patentably distinct.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,196,402 (Provided on IDS 06/11/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘402 are drawn to the treatment of inflammatory and neuropathic pain comprising the administration of the same compounds as claimed in the instant application.  Thus the cited claims of the instant application and the cited claims of ‘402 are drawn to the same use comprising the administration of the same compounds and thus are not patentably distinct.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,670,222 (Provided on IDS 06/11/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘222 are drawn to the treatment of inflammatory and neuropathic pain comprising the administration of the same compounds as claimed in the instant application.  Thus the cited claims of the instant application and the cited claims of ‘222 are drawn to the same use comprising the administration of the same compounds and thus are not patentably distinct.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-29 of U.S. Patent No. 10,213,428 (Provided on IDS 06/11/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘428 are substantially overlapping in scope and not mutually exclusive.
Claims 1-20 of the instant application claim a method for treating a neurologic disease selected from inflammatory and neuropathic pain, comprising administering to a patient in need thereof an effective amount of pharmaceutical formulation containing a compound of Formula I, to treat the neurologic disease, wherein a compound of Formula I is 
    PNG
    media_image1.png
    118
    359
    media_image1.png
    Greyscale
 or a salt thereof.
Claims 21-29 of ‘428 claim a method of treating a condition selected from pain, osteoarthritis, diabetic nephropathy, and diabetic polyneuropathy comprising administering to a patient in need thereof a therapeutically effective amount of a citrate salt of 
    PNG
    media_image2.png
    91
    282
    media_image2.png
    Greyscale
.
Thus since ‘428 claims a method of treating inflammatory (osteoarthritis) or neuropathic (diabetic polyneuropathy) pain comprising the administration of a salt of 
    PNG
    media_image1.png
    118
    359
    media_image1.png
    Greyscale
, the cited claims of the instant application would be anticipated by the cited claims of ‘428.
Thus the cited claims of the instant application and the cited claims of ‘428 are not patentably distinct.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 of U.S. Patent No. 10,568,885 B2 (Provided on IDS 06/11/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘885 are substantially overlapping in scope and not mutually exclusive.
Claims 1-20 of the instant application claim a method for treating a neurologic disease selected from inflammatory and neuropathic pain, comprising administering to a patient in need thereof an effective amount of pharmaceutical formulation containing a compound of Formula I, to treat the neurologic disease, wherein a compound of Formula I is 
    PNG
    media_image1.png
    118
    359
    media_image1.png
    Greyscale
 or a salt thereof.
Claims 17-21 of ‘885 claim a method of treating a condition selected from pain, osteoarthritis, diabetic nephropathy, and diabetic polyneuropathy comprising administering to a patient in need thereof a therapeutically effective amount of a pharmaceutical composition comprising a citrate salt of 
    PNG
    media_image2.png
    91
    282
    media_image2.png
    Greyscale
.
Thus since ‘885 claims a method of treating inflammatory (osteoarthritis) or neuropathic (diabetic polyneuropathy) pain comprising the administration of a salt of  
    PNG
    media_image1.png
    118
    359
    media_image1.png
    Greyscale
, the cited claims of the instant application would be anticipated by the cited claims of ‘885.
Thus the cited claims of the instant application and the cited claims of ‘885 are not patentably distinct.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,147,814 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘814 are substantially overlapping in scope and not mutually exclusive.
Claims 1-20 of the instant application claim a method for treating a neurologic disease selected from inflammatory and neuropathic pain, comprising administering to a patient in need thereof an effective amount of pharmaceutical formulation containing a compound of Formula I, to treat the neurologic disease, wherein a compound of Formula I is 
    PNG
    media_image1.png
    118
    359
    media_image1.png
    Greyscale
 or a salt thereof.
Claims 1-20 of ‘814 claim a method of inhibiting CCR2 in a patient suffering from pain such as inflammatory pain, chronic pain and pain due to osteoarthritis comprising administering to the patient in need thereof a therapeutically effect amount of a compound of Formula I 
    PNG
    media_image3.png
    148
    342
    media_image3.png
    Greyscale
.  
Thus since ‘814 claims a method of treating a patient suffering from pain including inflammatory pain comprising the administration of a salt of  
    PNG
    media_image1.png
    118
    359
    media_image1.png
    Greyscale
, the cited claims of the instant application would be anticipated by the cited claims of ‘814.
Thus, the cited claims of the instant application and the cited claims of ‘814 are not patentably distinct.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/500,367 (U.S. Publication No. 2022/0133723 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘367 are substantially overlapping in scope and not mutually exclusive.
Claims 1-10 of the instant application claim a method for treating a neurologic disease selected from inflammatory and neuropathic pain, comprising administering to a patient in need thereof an effective amount of pharmaceutical formulation containing a compound of Formula I, to treat the neurologic disease, wherein a compound of Formula I is 
    PNG
    media_image1.png
    118
    359
    media_image1.png
    Greyscale
 or a salt thereof.
Claims 1-20 of copending ‘367 claim a method of treating pain due to osteoarthritis comprising administering to the patient in need thereof a therapeutically effect amount of a compound of Formula I 
    PNG
    media_image3.png
    148
    342
    media_image3.png
    Greyscale
.  
Thus since copending ‘367 claims a method of treating inflammatory pain (pain due to osteoarthritis) comprising the administration of a salt of  
    PNG
    media_image1.png
    118
    359
    media_image1.png
    Greyscale
, the cited claims of the instant application would be anticipated by the cited claims of copending ‘367.
Thus, the cited claims of the instant application and the cited claims of copending ‘367 are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-20 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM